Citation Nr: 1312731	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-45 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD), right shoulder (right shoulder disability).

2.  Entitlement to service connection for neck/cervical spine disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1981 to February 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  A hearing was scheduled in October 2010; however, the Veteran failed to appear.

The neck/cervical spine issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right shoulder disability was not manifested in service or in the first postservice year, and a preponderance of the evidence is against a finding that such disability is related to his service.


CONCLUSION OF LAW

Service connection for right shoulder disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in pertinent part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An October 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The RO arranged for a VA examination in April 2010.  The examination is adequate for rating purposes, as it reflects that the examiner had familiarity with all factual data, includes all necessary findings, and includes an explanation of rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be presumptively service connected if manifested to a compensable degree in the first postservice year. 38 U.S.C.A. §§ 1112,1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran alleged that he dislocated his right shoulder during basic training, and since then, it has popped in and out 1-2 times per month.  In his November 2010 substantive appeal, the Veteran stated that his right arm has worsened to the point that he can no longer raise it and it keeps going numb.

On June 1981 enlistment report of medical history, the Veteran noted swollen or painful joints and reported a dislocation of the left clavicle from a football injury, with no sequelae.  This prior left shoulder injury was also noted on the enlistment examination, which was otherwise normal.  In October 1981, a physical profile board noted collarbone pain.  In May 1985, the Veteran again reported swollen or painful joints, as well as a painful or "trick" shoulder (he did not indicate if it was the left or right shoulder).  On examination, the examiner did not note any shoulder complaints, treatment, or diagnoses; however, the Board notes that the upper extremities section was left blank.

In September 2009, the Veteran presented at the Emergency Room complaining of neck and shoulder pain.  He stated that he has had the pain for several years, but it is now getting worse.  He noted a slight weakness in his right arm and denied any trauma.  The impression was likely DJD, chronic.  X-ray images were obtained and revealed no evidence of fracture or dislocation; degenerative changes of the humeral head were noted.  In October 2009, the Veteran had a primary care appointment.  The physician noted that the Veteran had not been receiving medical care in the recent years and further noted that the Veteran's complaints centered around an injury that occurred in the military to include a fall where he dislocated his right shoulder and had it repositioned in the field.  The physician stated that there was no evidence of impingement syndrome on examination and advised the Veteran to continue taking his medication.

The Veteran was afforded a VA examination in April 2010.  The Veteran reported right shoulder joint symptoms including giving way, instability, pain, weakness, and incoordination, decreased speed of joint motion, tenderness, locking episodes, and episodes of dislocation or subluxation.  A physical examination revealed no weight-bearing joint affected, no loss of a bone or part of a bone, and tenderness and recurrent shoulder dislocations.  Range of motion studies showed right flexion to 135 degrees; right abduction to 110 degrees; right internal rotation to 45 degrees; and right external rotation to 90 degrees.  There was evidence of pain with active motion and pain following repetitive motion.  

The examiner reviewed September 2009 shoulder x-rays, which revealed no evidence of fracture or dislocation; degenerative change of the humeral head were noted.  The examiner provided a diagnosis of DJD of the right shoulder.    In providing an opinion, the examiner reviewed the Veteran's STRs and VA treatment records.  He opined that the Veteran's right shoulder disability is not caused by or a result of incidents of recurrent right shoulder dislocation cited during military service.  He explained that the Veteran has no record of injury to his right shoulder while on active duty, but that he does have a history of left shoulder dislocation while playing football, prior to enlistment.  The examiner noted a conflicting history found in service records, VA records, and upon interview with the Veteran.  The examiner stated that the Veteran was very vague about his initial injury, and that the Veteran went for 30 years without any regular follow-up of right shoulder pain.  The examiner concluded that the Veteran's job as a cement finisher and being right handed is the more likely cause of his right shoulder DJD.

It is not in dispute that the Veteran has DJD of the right shoulder.  It has been diagnosed by VA since 2009.  What must be determined by competent evidence is whether such disability is related to service.  As noted, there was no competent evidence of DJD until many years following service.  Consequently, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112 do not apply.  

The Board has considered the Veteran's and his representative's statements.  In this regard, the Board acknowledges that the Veteran is competent to observe whether or not he injured his right shoulder in service.  Moreover, while his report of an in-service right shoulder injury is not corroborated by his service treatment records, such a lack of contemporaneous clinical data does not automatically render his account inherently incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nevertheless, the Board finds that, in this case, the Veteran's assertions are outweighed by the other probative evidence of record.  This includes the September 2009 x-ray report, which is negative for any evidence of right shoulder fracture or dislocation and, thus, calls into question the Veteran's lay account of prior injury.  

Moreover, the Board considers it significant that the Veteran's account was rendered solely in the interest of seeking VA benefits.  The fact that he refrained from alleging any injury to his right shoulder in his earlier reports of VA treatment casts additional doubt on the credibility of his current assertions.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).  The probative weight of those assertions is further reduced by their timing relative to his separation from service.  Indeed, the Veteran waited almost 30 years after leaving the military before pursuing his current claim.  See Pond v. West, 12 Vet. App. 341 (1999).  

What remains for consideration is whether or not in the absence of a showing of onset in service and continuity since, the right shoulder DJD may somehow otherwise be related to the Veteran's service.  That is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir, 2007).  The Veteran is not shown to have the requisite expertise to comment on the etiology of his current right shoulder pathology.  Moreover, he has not presented any other competent evidence in support of his claim.  The only competent evidence in the record regarding a nexus between the Veteran's right shoulder disability and his service is the April 2010 VA examiner's opinion that the Veteran's right shoulder disability is unrelated to service.  The examiner cited to the factual evidence, including that the Veteran had a history of left shoulder dislocation prior to enlistment and that the records and the Veteran's statements have conflicting history.  The examiner also noted that the Veteran did not seek any regular follow-up for right shoulder pain for almost 30 years and provided an opinion that the current right shoulder disability is more likely related to his job as a cement finisher and being right handed.  Because the examiner expressed familiarity with the record, and cited to supporting factual data, his opinion is probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Because there is no competent evidence to the contrary, it is persuasive.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right shoulder disability.  Thus, while the Board has carefully considered the benefit of the doubt rule, that rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2012).  The benefit sought on appeal is accordingly denied.  


ORDER

Service connection for right shoulder disability is denied.


REMAND

As discussed in the preceding section, the VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  

The Veteran has not been afforded a VA examination with respect to his claim of service connection for a neck disability.  Governing regulatory provisions dictate that an examination or opinion is necessary if the evidence of record:  (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran alleges that he injured his neck after a fall on the ice in service.  He stated that he has had intermittent neck pain since.  September 2009 cervical spine imaging revealed mild degenerative changes of the lower cervical spine.  Review of the Veteran's STRs does not show complaints, treatment, or diagnoses related to the neck/cervical spine, and other than the September 2009 imaging studies, postservice records are negative for any neck diagnoses or treatment; however, the Veteran has stated that he was afraid to go to the doctor due to past bad treatment at VA hospitals for his father and friends.  Considering the above, the low threshold requirement of McLendon is met and an examination and opinion is necessary.

Finally, on remand, the agency of original jurisdiction (AOJ) should obtain copies of any VA outpatient records generated since March 8, 2011 (the date of the most recent records associated with the Veteran's Virtual VA efolder).  See 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

1. Obtain and associate with the claims file all records from the VA Medical Center in Richmond, Virginia, dated since March 8, 2011.

2.  After completing the above development, arrange for an examination of the Veteran to determine the nature and likely etiology of his neck disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) any neck disability and opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to his service.  The examiner should also consider the notations regarding the Veteran's left shoulder and reports of swollen and painful joints in service and consider any effects on the cervical spine.  The examiner must explain the rationale for all opinions.

3.  The AOJ should then readjudicate the claim.  If it remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


